                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBBY T. HEMINGWAY,                        :
          Plaintiff                        :
                                           :               No. 1:19-cv-583
             v.                            :
                                           :               (Judge Kane)
S. GOSA, et al.,                           :
             Defendants                    :

                                        ORDER

      AND NOW, on this 16th day of August 2019, upon consideration of pro se Plaintiff

Bobby T. Hemingway’s amended complaint (Doc. No. 12), and in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

      1.     Defendants M. D. Carvajal and Ian Connors are DISMISSED as defendants in
             the above-captioned action, and the Clerk of Court is directed to TERMINATE
             them from the caption of the above-captioned action;

      2.     In accordance with Federal Rule of Civil Procedure 4(c)(3), the Clerk of Court is
             directed to SERVE a copy of the amended complaint (Doc. No. 12), notice of
             lawsuit and request to waive service of summons (form AO 398), waiver of the
             service of summons (form AO 399), and this Order and accompanying
             Memorandum on the remaining named Defendant(s). In the interests of efficient
             administrative judicial economy, the Court requests that Defendant(s) waive
             service pursuant to Federal Rule of Civil Procedure 4(d); and

      3.     If service is unable to be completed due to Plaintiff’s failure to properly name the
             Defendant(s) or provide an accurate mailing address for the Defendant(s),
             Plaintiff will be required to correct this deficiency. Failure to comply may result
             in the dismissal of Plaintiff’s claims against the Defendant(s) pursuant to Federal
             Rule of Civil Procedure 4(m).


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
